02/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0619


                                        DA 21-0619
                                    _________________

CHARLES DRESCHER,

             Plaintiff, Counter Defendant
             and Appellee,

      v.                                                            ORDER

JOHN MALEE,

             Defendant, Counter Claimant
             and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on February 10, 2022, this Court has determined that the brief does
not comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1) requires the brief contain certain sections under appropriate
headings and in the order indicated in Rule 12. Specifically, M. R. App. P. 12(1)(c)
provides that the statement of the case shall briefly indicate the nature of the case and its
procedural disposition in the court below. Only that procedural background which is
relevant to the issue or issues raised shall be included in the statement of the case. The
contents of the Appellant’s “Statement of the Case” do not meet the requirements of M.
R. App. P. 12(1)(c).
       M. R. App. P. 12(1)(d) requires the statement of facts include facts relevant to the
issues presented for review “with references to the pages or the parts of the record at
which material facts appear.”       Appellant’s statement of facts does not meet the
requirements of M. R. App. P. 12(1)(d) and does not cite to the record. Citations to the
Appellant’s appendix do not inform the Court whether or where those documents appear
in the record.
       M. R. App. P. 12(1)(f) and (g) requires the brief to include both a summary of the
argument and an argument section. The summary of the argument must “contain a
succinct, clear, and accurate statement of the arguments made in the body of the brief and
not be mere repetition of the argument headings.” Appellant’s “Summary Argument”
does not meet the requirements of M. R. App. P. 12(1)(f) and (g). The brief does not
contain a summary of the argument.
       M. R. App. P. 12(1)(i) requires the appendix to include “the relevant judgment,
order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or decision(s)
from which the appeal is taken together with any written memorandum or rationale of the
court, and those pages of the transcript containing any oral ruling in support.” The
appellant’s brief contains an appendix with an index but does not include the referenced
order(s).
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                      February 10 2022